Filed 8/13/14 In re Nathan D. CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


In re Nathan D., a Person Coming Under
the Juvenile Court Law.

STEPHANIE D.,
         Petitioner,
v.
THE SUPERIOR COURT OF LAKE                                           A142172
COUNTY,
                                                                     (Lake County
         Respondent,                                                 Super. Ct. No. JV320393)
LAKE COUNTY DEPARTMENT OF
SOCIAL SERVICES, et al.
         Real Parties in Interest.



         Stephanie D. has been incarcerated in Arizona for most of the life of her son,
Nathan D. When Nathan was an infant, Stephanie left him temporarily in the care of
Tracy B., who obtained a court order in Arizona naming her Nathan’s guardian. Tracy
refused to allow Stephanie contact with Nathan when she was not incarcerated and
Stephanie did not know where they resided or how to contact them. In 2011, an Arizona
court revoked Tracy’s appointment as guardian and in 2013, Tracy and Nathan moved to
California.
         Nathan was detained by the Child Welfare Service (CWS) of the Lake County
Department of Social Services when Tracy was arrested. Stephanie was informed and


                                                             1
expressed her interest in reuniting with Nathan when she is released from prison in June,
2015. The juvenile court sustained jurisdiction allegations and at a disposition hearing
ruled that providing reunification services to Stephanie would be detrimental to Nathan.
The court set a date for a hearing pursuant to Welfare and Institutions Code1 section
366.26.
       Stephanie contends that the juvenile court erred by denying her reunification
services and has filed a petition for a writ of mandate to compel the Superior Court to
(1) vacate its order setting a section 366.26 hearing, and (2) order that reunification
services be provided. We issued an order to show cause.
       We conclude that the juvenile court’s determination that providing reunification
services to Stephanie would be detrimental to Nathan was supported by substantial
evidence and deny the petition.
                                     BACKGROUND
I. Nathan’s and Stephanie’s Background2
       Nathan was born to Stephanie in 2004 in Arizona He is now nine years old.
Stephanie informed CWS that the alleged father, Joshua D., never provided support for
Nathan. CWS was unable to locate Joshua.
       Nathan has a number of half-siblings. The oldest is Houston D., now 18 years old
and residing in Ohio. Emily W. is 15 years old and resides with her father in Arizona.
Before giving birth to Nathan, Stephanie also had twin girls who were given up for
adoption at birth.
       Before Nathan was born, Stephanie had prearranged an adoption with Tamara A.,
who was present at Nathan’s birth and whose last name appears on Nathan’s birth
certificate. When Nathan was born, Stephanie recanted the adoption agreement.
       Stephanie has a criminal record dating back to July 14, 1997, with multiple arrests
for offenses including possession of stolen vehicles, possession/sales of drugs, drug
       1
          Unless otherwise indicated, all statutory citations are to the Welfare and
Institutions Code.
       2
           The personal background is stated from reports provided to the court by CWS.


                                              2
paraphernalia, alien smuggling, and forgery. In a letter to a CWS social worker,
Stephanie stated that she was on probation in 2005 and “[her] probation officer told [her]
that [she] needed to put [her] kids, plus [her] sisters, into a temporary guardianship until
[she] was back on track with probation.” An acquaintance at her church, Tracy B.,
agreed “to do the temporary guardianship.” On July 18, 2005, Tracy and her husband,
Andrew E., filed a “[petition for permanent appointment of guardian of a minor]” in
Maricopa County, Arizona. The petition stated that Nathan “will be continuing in our
care until mother is able to get [him] back & support [him] in a stable safe environment.”
       When Stephanie finished a work furlough program, Tracy refused to return Nathan
to her. Stephanie tried to locate Tracy, “but everytime [she] got close [Tracy] would up
and move.”
       On March 17, 2006, the Superior Court of Maricopa County, Arizona appointed
Tracy as Nathan’s permanent guardian.3 Stephanie maintains that she was never aware
that a permanent guardianship of Nathan had been established and that she had no notice
of the guardianship proceeding.
       On November 21, 2006, Stephanie was sentenced to three years in prison for drug
possession and was released in August 2009. According to Stephanie, Tracy sent her
letters with pictures of Nathan during her incarceration, but the return address was a post
office box, so she remained ignorant of their specific location. After her release, Tracy
gave Stephanie her telephone number and they made arrangements to meet at a church so
Stephanie could see Nathan. Tracy reneged on the meeting and disconnected her phone.
Stephanie never knew where Tracy and Nathan were until she was contacted by CWS in
connection with this case.
       On March 9, 2010, Stephanie was sentenced to a prison term of four years and
three months on a drug charge in Arizona. She was later convicted for “trafficking
identity; attempt to commit; repetitive” and sentenced to five years and six months, to be


       3
        Both Tracy and Andrew E., were appointed as guardians in 2006. However, at a
guardianship review hearing in 2010, only Tracy was designated as a guardian.


                                              3
served concurrently with her sentence for the drug conviction. Stephanie is currently
incarcerated in Arizona and her earliest date of release is June 15, 2015. Release on that
date will be under supervision, which will end on June 13, 2016.
II. The Juvenile Court Proceedings
       On January 27, 2014, Tracy, residing with Nathan in Clearlake, California,4 was
arrested on various charges not relevant to the petition before us. The police detained
Nathan “due to having no legal caretaker available and due to questions regarding the
identities and relationship between [Tracy] and the minor.” On January 29, 2014, CWS
filed a juvenile dependency petition, pursuant to Welfare and Institutions Code section
300.
       The juvenile court held a detention hearing on January 30, 2014. Tracy was
present, in custody, and counsel was appointed to represent her. Separate counsel was
appointed to represent Nathan. The court ordered Nathan detained.
       CWS filed a jurisdiction report on February 20, 2014, and the juvenile court held a
jurisdiction hearing on February 24, 2014. Stephanie was present by telephone. The
court appointed counsel for Stephanie and continued the hearing.
       On March 21, 2014, Tracy, in custody, and Stephanie, by telephone, were present.
Counsel for CWS and for Stephanie objected to Tracy’s presence, challenging her status
as Nathan’s guardian, based on information in the jurisdiction report. The court
questioned Tracy, who continued to maintain that she was Nathan’s guardian and was in
the process of obtaining proof from Arizona. The hearing was continued so that Tracy’s
status could be resolved.
       On April 4, 2014, CWS filed a supplemental report, concluding that Tracy’s
guardianship of Nathan was terminated in Arizona on September 25, 2011 and that Tracy
had no standing in the dependency proceedings.




       4
        Tracy later told the juvenile court that she moved to California with Nathan in
January 2013.


                                             4
       On April 7, 2014, Stephanie was present by telephone. Tracy was not present and
the matter of her status was continued to give CWS time to obtain proof that her
guardianship was terminated in 2011.
       On April 28, 2014, Tracy, now out of custody, was present. Stephanie was present
by telephone. Tracy maintained that she could obtain documentation, dated after
September 25, 2011, showing that she remained Nathan’s guardian. The juvenile court
again continued the matter, but told Tracy that she had the burden of production and,
absent additional proof, the court would rule that she had no standing in the proceedings.
       On May 1, 2014, CWS filed a supplemental report, again concluding that Tracy
had no standing.
       On May 7, 2014, Stephanie was present by telephone. She agreed not to contest
the matter of jurisdiction and to submit on the CWS report. Tracy was not present and
the court determined that she was not Nathan’s legal guardian and she had no standing to
appear in the dependency proceedings. By a preponderance of the evidence, the court
found true jurisdiction allegations pursuant to section 300, subdivisions (b) (failure to
protect) and (g) (no provision for support).5
       On May 23, 2014, CWS filed a disposition report. The report noted that Stephanie
desires reunification with Nathan and had been cooperative with CWS. During her
incarceration, Stephanie has received a G.E.D. and has taken classes and courses
including parenting, cognitive/addiction and behaviors, domestic violence, and graphic
arts. She attends 12-step meetings once or more per week. She works in the prison print
shop five days a week and receives excellent work reviews. After discharge, she plans to
       5
          The section 300, subdivision (b), allegation was: “The biological mother,
Stephanie D[.], has significant criminal history including, but not necessarily limited to,
unlawful use of mean of trns [sic], dangerous drug violation; danger/repetit/enhance [sic],
and trafficking identity; attempt to commit; repetitive, which Ms. D[.] is currently serving
time for at the Arizona State Prison Complex—Perryville.”
        The section 300, subdivision (g), allegation was: “The biological mother,
Stephanie D[.], has not been providing regular care for her child, Nathan D[.]. Ms. D[.]
is currently incarcerated at the Arizona State Prison Complex—Perryville. Ms. D[.]’s
admission date was 06/25/10 and her current release date is 06/15/15.”


                                                5
live with a long time friend in Phoenix, Arizona. Alternately, she has also considered
entering a halfway house in Phoenix.
       According to the report, Stephanie could not identify any of Nathan’s relatives
who would be capable of caring for him. Nathan’s maternal great grandmother stated
that she could not care for Nathan due to her age and health issues. Nathan’s half-
brother, Houston, was interested in obtaining guardianship of Nathan in the future, but
was not financially capable of doing so at present.
The great grandmother and Houston have been corresponding with Nathan by letters,
cards and photographs. Nathan has also had one supervised phone call with Houston.
       Nathan was placed in a foster home on January 27, 2014. His foster mother states
that “Nathan is a sweet, polite, child with no notable behavioral problems. He follows
her directions and is not exhibiting resistance to any directions given to him.”
       The report states that when Nathan was asked what he would like regarding
placement, he first replied that he wished to return to the care of his “mother,” referring
to Tracy. Nathan’s next suggestion was his maternal great grandmother, with whom he
had spoken once on the telephone and from whom he recently received a letter. Nathan’s
third suggestion was to live with Stephanie. In another interview, Nathan stated that he
wanted to live with his “brother Chris,” referring to Tracy’s son. It appeared to the social
worker that Nathan was “interested in finding some family connection and wishes to
know his maternal family members.”
       The report stated that Nathan is “developmentally on track for his age.” Nathan’s
third grade teacher believes that his “skills are below the medium.” The teacher
“questions how much school history Nathan has, because when she asks him to do a
simple project, which she would expect a child his age to perform, he often looks
‘perplexed and/or mystified.’ ” The teacher reported that Nathan has “great manners
which is above his peers.” Nathan’s test scores show that he is “mid-level in [r]eading
and fairly low level in [g]eometry.” The teacher reported that Nathan “speaks freely
about his foster mother and how much he likes her and being in her care.”



                                              6
       The report states CWS’s belief that ordering reunification services to Stephanie
would be detrimental to Nathan because it would prevent him “from obtaining his right to
permanency and to placement in the least restrictive and most family like setting
possible.” As reasons for this assessment, the report lists the following: (1) at Nathan’s
birth, Stephanie planned to give him up for adoption; (2) Stephanie had been incarcerated
for most of Nathan’s life and had not demonstrated an ability to consistently parent any
of her children; (3) Nathan has no memory of his mother and no bond exists; (4)
Stephanie’s earliest release date is June 15, 2015, so that “[i]f an extension of
reunification services were ordered, six-months beyond the 12-month limitation, the
likelihood of establishing reunification by the 18-month review hearing on 07/30/2015, is
minimal”; (5) based on Stephanie’s release date, the likelihood of her successfully
establishing a place of residency and sufficient services to meet her needs and that of a
child by the 18-month review hearing is minimal; and (6) Stephanie had already
completed extensive services during her incarceration which had not eliminated the
current circumstances that led to Nathan’s removal and it is unlikely that these same
services provided through reunification services would create substantial change in the
circumstances.
       The report concludes with a recommendation that reunification services not be
ordered for Stephanie and that the court set a section 366.26 permanency planning
hearing. The case plan recommended contact by letter with Stephanie and other family
members.6
       On June 2, 2014, the juvenile court held a disposition hearing. Stephanie was
present by telephone and her counsel requested that the court grant her reunification
services. Counsel conceded that Stephanie’s release date “is very near the 18-month
date” but noted that “there is a new law that allows the court to continue services for up
to 24 months if certain requirements are met . . . .” Counsel also informed the court that

       6
         At the disposition hearing on June 2, 2014, upon the request of Stephanie’s
counsel and without objection by CWS, the court allowed telephone contact between
Stephanie and Nathan as deemed appropriate by CWS.


                                              7
the previous Friday Nathan told a schoolmate that he was going to be picked up that
afternoon by “ ‘his real mom’ ” and did not return to his foster home that day. Tracy
could not be reached and it was assumed that she had taken Nathan.7 Counsel argued that
this “mirrors what [Stephanie] has previously experienced. Her ability to have a
relationship with Nathan has been thwarted by the former guardian.”
       Stephanie’s counsel argued further that Stephanie and Nathan “have just started
forming a relationship, and . . . within these next 18 months possibly 24 months, there’s a
chance to continue to nurture that and for him to be able to stay in contact and know his
family. There is a possibility to be able to reunite this mother with her son . . . .”
Counsel also asked the court not to consider the fact, cited in the disposition report, that
before his birth, Stephanie had agreed to give Nathan up for adoption. He argued that the
fact was not relevant because Stephanie did not follow through with adoption “and if we
held every parent to that standard then we would likely be not . . . offering services to a
lot of people.”
       The juvenile court stated that “the one thing that’s most troubling” was that “for
eight years of [Nathan’s] life, [Stephanie has] not been in on it while she’s been
incarcerated for things she did. That weighs heavy in the court’s mind in looking at this.”
       Nathan’s appointed counsel also urged the court to order reunification services for
Stephanie because Nathan has, “through the actions of [Tracy], found himself here in
Lake County away from Arizona, away from family, away from grandparents or great
grandparents that care about him. It seems odd to me that we would be moving towards
basically, without even trying, to take him away from his family.”
       In addition to the disposition report, the court also considered a letter from
Stephanie, commenting that “it shows a lot of good progress made by the mother. And if
you accept it at face value, she is determined to change her life. Part of the difficulty here
though is she’s going to have a very tough time of it just to take care of herself upon her


       7
         On June 6, 2014, CWS updated the court that Nathan and Tracy had been
located in Utah. Nathan was again in CWS custody and Tracy had been arrested.


                                               8
initial release, let alone properly parent a child who at that time would be in the
neighborhood of 10 or 11 years old or be ready even six months after release.”
       The juvenile court found that providing reunification services to Stephanie would
be detrimental to Nathan. The matter was set for selection and implementation of a
permanent plan, pursuant to section 366.26, on August 25, 2014.
       On June 10, 2014, Stephanie timely filed a notice of intent to file a writ petition.
The petition for extraordinary writ and a request for a stay of all proceedings was filed on
July 11, 2014. On July 15, 2014, we issued an order to show cause why the petition
should not be granted and we stayed the section 366.26 hearing pending further order.
                                       DISCUSSION
       Stephanie contends that the juvenile court erred by denying her reunification
services. She seeks a writ of mandate compelling the Superior Court to vacate its order
setting a section 366.26 hearing and to order that reunification services be provided.
       “We review the court’s decision to deny reunification services under the
substantial evidence test to determine whether it is supported by evidence that is
reasonable, credible, and of solid value. [Citation.] ‘We do not reweigh the evidence,
nor do we consider matters of credibility.’ ” (L.Z. v. Superior Court (2010) 188
Cal.App.4th 1285, 1292.) “[W]e presume ‘in favor of the order, considering the evidence
in the light most favorable to the prevailing party, giving the prevailing party the benefit
of every reasonable inference and resolving all conflicts in support of the order.’ ” (In re
G.L. (2014) 222 Cal.App.4th 1153, 1164.)
       When a child has been removed from the custody of a parent or guardian, the
juvenile court is generally required to order family reunification services to the child’s
mother. (§ 361.5, subd. (a).) When the child is, like Nathan, over the age of three years,
“court-ordered services shall be provided beginning with the dispositional hearing and
ending 12 months after the date the child entered foster care . . ., unless the child is
returned to the home of the parent or guardian.” (§ 361.5, subd. (a)(1)(A).) Services may
be extended “up to a maximum time period not to exceed 18 months after the date the
child was originally removed from physical custody of his or her parent or guardian if it


                                               9
can be shown, at the hearing held pursuant to subdivision (f) of Section 366.21, that the
permanent plan for the child is that he or she will be returned and safely maintained in the
home within the extended time period. The court shall extend the time period only if it
finds that there is a substantial probability that the child will be returned to the physical
custody of his or her parent or guardian within the extended time period or that
reasonable services have not been provided to the parent or guardian.” (§ 361.5, subd.
(a)(3).)
       If the reunification services have been extended to 18 months and the child is not
reunified with the parent within that time period, then reunification services may again be
extended to 24 months if “the court determines by clear and convincing evidence that the
best interests of the child would be met by the provision of additional reunification
services to a parent or legal guardian who is making significant and consistent progress in
a court-ordered residential substance abuse treatment program, or a parent recently
discharged from incarceration . . . and making significant and consistent progress in
establishing a safe home for the child’s return.” (§ 366.22, subd. (b).) “If the court
extends the time period [to 24 months], the court shall specify the factual basis for its
conclusion that there is a substantial probability that the child will be returned to the
physical custody of his or her parent or guardian within the extended time period.”
(§ 361.5, subd. (a)(4).)
       Even if the parent is incarcerated or institutionalized, the juvenile court must still
order reasonable reunification services “unless the court determines by clear and
convincing evidence, those services would be detrimental to the child. In determining
detriment, the court shall consider the age of the child, the degree of parent-child
bonding, the length of the sentence, the length and nature of the treatment, the nature of
the crime or illness, the degree of detriment to the child if services are not offered and,
for children 10 years of age or older, the child’s attitude toward the implementation of
family reunification services, the likelihood of the parent’s discharge from
incarceration . . . within the reunification time limitations described in subdivision (a),
and any other appropriate factors.” (§ 361.5, subd. (e)(1).)


                                              10
       The juvenile court determined that ordering reunification services for Stephanie
would be detrimental to Nathan. Accordingly, we examine the relevant8 section 361.5,
subdivision (e)(1), factors to determine if substantial evidence supports the court’s ruling.
       The age of the child. Nathan is nine years old and will be eleven years old within
six months of Stephanie’s release from prison. It is in Nathan’s interest now to form a
bond of trust with a person exercising the role of parental authority and who has the
resources to respond to his needs before he enters his teen years. The trial court reflected
this interest when it stated: “Part of the difficulty here though is [Stephanie’s] going to
have a very tough time of it just to take care of herself upon her initial release, let alone
properly parent a child who at that time would be in the neighborhood of 10 or 11 years
old or be ready even six months after release.” This factor weighs against ordering
services, based on Stephanie’s time of release, which is supported by substantial
evidence.
       The degree of parent-child bonding. Nathan has no memory of Stephanie and,
before this case commenced, there had been no contact between them for seven or eight
years. Even though some bond might have been formed but for the wrongful acts of
Tracy, substantial evidence supports a finding that this factor weighs against ordering
services for Stephanie.
       The length of the sentence. Stephanie is currently serving a sentence of five
years and six months. Stephanie had previously served a three-year sentence and was out
of custody for only about seven months between the two sentences. Even if she had been
able to maintain some contact with Nathan, she has been absent as a caretaker and
parental authority for most of Nathan’s life. Substantial evidence supports a finding that
this factor weighs against ordering services for Stephanie.


       8
          The irrelevant factors here are the child’s attitude toward the implementation of
reunification services (because that factor applies only for children 10 years of age or
older) and the length and nature of the treatment (because we read this factor as applying
to “institutionalized” parents, who are also covered by section 361.5, subdivision (e)(1),
and not to incarcerated parents.)


                                              11
       The nature of the crime or illness. Stephanie is currently incarcerated for a drug
violation and for identity trafficking. Stephanie’s criminal history relating to drug use
dates back to 1999. While Stephanie had made admirable efforts while incarcerated to
attain the personal insight and vocational skills necessary to maintain herself in society
without committing further offenses, she has yet to demonstrate an actual ability to do so.
In order to reunify with Nathan, Stephanie would have to demonstrate her ability to
maintain a home environment, free from drug use, that would be safe for Nathan and, as
we discuss below, this does not appear to be reasonably possible within the statutory time
limits. Accordingly, this factor weighs against ordering reunification services and is
supported by substantial evidence.
       The degree of detriment to the child if services are not offered. In her petition,
Stephanie argues that “[n]ot allowing [her] a chance to reunify will result in permanently
cutting off [Nathan’s] connection with his family, a family he has wrongfully been
deprived of.” She further contends: “Reunifying [Nathan] with his mother is the only
means for [Nathan] to have a meaningful connection with the family he lost when he was
only two years old.” Stephanie overstates the detriment to Nathan if services are not
offered because contact with Stephanie and Nathan’s other relatives is not “permanently
cut[] off” in that case. The court’s order permits contact by letter between Nathan and
Stephanie, Houston, and his maternal great grandmother. Telephone contact between
Nathan and Stephanie is permitted if CWS deems such contact appropriate.
       Whatever permanent plan is adopted at a section 366.26 hearing and whatever the
consequent impact that might have on Stephanie’s parental rights, communication
between Nathan and his relatives need not necessarily be terminated. Considering that
there is no current parental bond between Nathan and Stephanie and considering the
interest in providing permanence to Nathan as he enters his second decade, there is no
evidence of significant detriment to Nathan if reunification services are not offered. This
factor weighs against ordering reunification services.
       The likelihood of the parent’s discharge from incarceration within the
reunification time limitations. As we have noted, when a child is, like Nathan, older


                                             12
than three years, a parent is generally permitted 12 months of reunification services, and
that may be extended to 18 months if, at 12 months, it can be shown “that the permanent
plan for the child is that he or she will be returned and safely maintained in the home
within the extended time period.” (§ 361.5, subd. (a)(3).)
       The 18-month period commences with the date the minor entered foster care. In
this case, the initial detention order was filed on January 30, 2014, and the 18-month
period expires on July 30, 2015. Stephanie’s earliest release date from incarceration is
June 15, 2015, only six weeks before the 18-month period expires. Stephanie’s post-
release plans are to live with a friend in Phoenix or to enter a halfway house. Like the
trial court, we fail to see how, within six weeks of release, Stephanie could demonstrate
her ability to provide the care Nathan needs in a safe place of residence so that
reunification could actually take place at that point.
       At the disposition hearing and in her petition, Stephanie argues that we should take
into account the possibility, under sections 361.5, subdivision (a)(4) and 366.22,
subdivision (b), that the time period might be extended to 24 months. However, in order
to be granted the additional six months of reunification services, Stephanie would have to
demonstrate by clear and convincing evidence at the 18-month point, six weeks after her
release, that she had made “significant and consistent progress in establishing a safe
home for [Nathan’s] return.” (§ 366.22, subd. (b).) There is no evidence, and no
reasonable likelihood, that Stephanie would be able to demonstrate significant and
consistent progress within six weeks of her release.
       As noted in Fabian L. v. Superior Court (2013) 214 Cal.App.4th 1018, 1030-1031
(quoting Seiser & Kumli, Cal. Juvenile Court Practice and Procedure (2012)
§ 2.129[2][b], pp. 2-390 to 2-391, italics added): “ ‘[T]here are many cases in which the
provision of . . . services has little or no likelihood of success and thus only serves to
delay stability for the child, particularly if the incarcerated parent is the only parent
receiving services. This is especially true when the parent will be incarcerated longer
than the maximum time periods for reunification efforts. . . . Indeed, to attempt services
in such circumstances may be setting everyone up for failure, including the parent,


                                              13
agency, and child. Thus, in cases such as these, it may be possible to show that providing
services to the incarcerated parent would be detrimental to the child since it would delay
permanency with no likelihood of success.’ ”
       Given that Stephanie’s release date is so close to the 18-month point, substantial
evidence supports a conclusion that this factor weighs against providing reunification
services.
       Any other appropriate factors. On this factor, Stephanie argues as follows:
“What has happened to [Nathan] is a travesty. He has been taken away from not only his
mother, but other biological family members as well. The most important factor is that
[Nathan] was essentially kidnapped from his family, and later kidnapped from his foster
placement by the same individual. Because [Tracy] cut-off all contact with [Stephanie]
and ran off with [Nathan], [Stephanie] was not able to place [Nathan] in suitable care
during her current incarceration, which at least under California law would not have risen
to the level to detain [Nathan] in the first place. [Tracy] has committed a great wrong
that needs to be righted. The only way to do so is to allow [Nathan] to have the
opportunity to reunify with his mother.”
       We agree that Tracy committed a great wrong against both Stephanie and Nathan
and that consideration of that wrongdoing weighs in favor of ordering reunification
services. Nevertheless, even though Tracy contributed to the current state of affairs, so
did Stephanie with the criminal acts that resulted in her lengthy incarceration. It was the
duty of the court to consider the best interests of Nathan in the current state of affairs,
whatever its cause—not to right the wrongs that created that state of affairs.
       Stephanie concludes her examination of the factors by, in essence, asking us to
ignore the proper standard of review: “In looking at the balance of the factors, there is
not clear and convincing evidence that it would be detrimental to [Nathan] to offer
services to [Stephanie].” On review, we do not reweigh the factors. We simply ask if
substantial evidence supports the determination of the juvenile court. Here, substantial
evidence supports a determination that most of the relevant factors weigh against the
provision of reunification services to Stephanie.


                                              14
                                      DISPOSITION
       The petition for extraordinary writ relief is denied on the merits. (Cal. Rules of
Court, rule 8.452(h)(1).) The stay of the section 366.26 hearing is lifted. This decision is
final as to this court immediately. (Id., rule 8.490(b)(2)(A).)




                                                  _________________________
                                                  Brick, J.*


We concur:


_________________________
Kline, P.J.


_________________________
Richman, J.




      * Judge of the Alameda County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.




                                             15